Citation Nr: 1131642	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-02 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD) with major depressive disorder from August 22, 2005, to July 11, 2006.

2.  Entitlement to an increased disability rating for service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling, from July 12, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.  The October 2006 rating decision continued a previously assigned 30 percent disability rating for the Veteran's service-connected PTSD with major depressive disorder.  Service connection was originally granted for PTSD with major depressive disorder by the RO in March 2006; a 30 percent rating was assigned, effective August 22, 2005.  The Veteran did not appeal this decision.  He later submitted a claim for an increased rating which was received by VA on July 12, 2006.  In April 2009, the RO increased the evaluation assigned for the Veteran's service-connected PTSD with major depressive disorder to 50 percent, effective from July 12, 2006.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to an increased disability rating for service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling, from July 12, 2006, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1.  For the period from August 22, 2005, to July 11, 2006, the Veteran's service-connected PTSD with major depressive disorder had not been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's service-connected PTSD with major depressive disorder has not been so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSION OF LAW

From August 22, 2005, to July 11, 2006, the scheduler criteria for the assignment of a rating in excess of 30 percent for the Veteran's PTSD with major depressive disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran submitted his claim for an increased rating for his service-connected PTSD with major depressive disorder in July 2006.  He was sent a letter in July 2006 which notified him of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the letter of types of evidence that might show such a worsening, including medical records or other evidence showing he had an increase in persistent or recurrent symptoms of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2006 letter was provided before the increased rating adjudication of the claim in October 2006, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claimant was informed in the July 2006 letter of how disability evaluations and effective dates are assigned.  The July 2006 letter also notified the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  He was also provided Vazquez-complaint notice in March 2009.  The Veteran was given an opportunity to respond following this notice, and the claim was subsequently readjudicated in an April 2009 Supplemental Statement of the Case (SSOC), and therefore any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Finally, the duty to assist the appellant also has been satisfied in this case.  Service treatment records and VA evaluation/examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  The appellant has not informed VA of any existing records which may be helpful in the adjudication of his claim.  VA is not on notice of any obtainable evidence needed to decide the claim which has not been either sought or obtained.  

In addition, during the time period here pertinent, a VA examination was conducted in December 2005 in connection with the Veteran's service-connected psychiatric-based disability.  The report of examination addresses the rating criteria for evaluating the service-connected disorder that is the subject of this appeal and provides an adequate basis on which to decide the appeal.  38 C.F.R. § 3.159(c)(4)(i) Barr v. Nicholson, 21 Vet. App. 303, 311 (noting that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.  An evaluation of the level of disability present also includes consideration of the veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on the functional abilities.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the first issue listed on the title page.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, used to rate PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name is rated as 100 percent disabling.  38 C.F.R. § 4.130.

The Board parenthetically notes that under Diagnostic Code 9434, used to rate major depressive disorder, the rating criteria are the same as recited above.  

Disability ratings are assigned according to the manifestation of particular symptoms, as listed in the rating formula.  The list of symptoms in the rating formula above is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

According to the DSM-IV, a Global Assessment of Functioning (GAF) scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2010).

Factual Background

The Veteran essentially contends that the severity of his PTSD/major depressive disorder symptoms warrant the assignment of a higher rating.  

The Veteran's service connection claim for PTSD was received by VA on August 22, 2005.

An August 2005 VA psychiatric progress note includes clinical findings and diagnoses essentially identical to those reported below as part of the November 2005 VA psychiatric progress note, completed by the same VA psychiatrist.  Here, however, the GAF score was 60 and not 58.  

An October 2005 VA psychology outpatient clinic note reveals that the Veteran reported being better able to sleep.  He added that he was suffering from sexual dysfunction, which he noted might be caused in part by his diabetes.  He admitted to thinking about death but denied being suicidal.  He was casually dressed and his affect was flat.  PTSD with depression was diagnosed.  

An October 2005 VA psychiatric progress note shows that the Veteran reported only sleeping for two hours each night.  His wife reported that the Veteran had been irritable.  The clinical findings, diagnoses, and GAF score (58) were essentially identical to the findings reported in the November 2005 VA psychiatric progress note.

A November 2005 VA psychiatric progress note shows that the Veteran reported continued sleeping problems.  His wife reported that the Veteran remained irritable and anxious.  Examination showed the Veteran to be fairly groomed, and unusually calm.  His mood was described as euthymic and his affect congruent.  He was cooperative and fully oriented.  He was coherent and logical with goal directed thought processes.  He denied either suicidal or homicidal thoughts.  He also denied any visual or auditory hallucinations.  His judgment and insight were fair.  Major depressive disorder single episode severe without psychiatric features was diagnosed.  A GAF score of 58 was provided.  

A December 2005 VA PTSD examination report shows that both PTSD and major depressive disorder were diagnosed.  The Veteran reported that he had trouble sleeping, for which he took medication which enabled him to sleep two to four hours at a time.  He added that he did not like to be around people socially, and that he was socially isolated.  He complained of regular dreams, often related to his Vietnam experiences.  The Veteran added that he felt anxious and agitated most of the time, and that he was easily startled.  He denied flashbacks to Vietnam.  He reported that he was seen by a VA physician, Dr. B, every month or two.  A significant list of medications taken by the Veteran was also noted.  The Veteran noted that he maintained a relationship with his mother and his brother.  He added that he was currently employed, as a part-time salesman for a supply company.  He denied any problems or difficulties at work.  The Veteran noted that he had been married for 39 years, and had two adult children.  

At the examination the Veteran was cleanly shaven and groomed, and his speech was generally clear and discernable.  He scored very well (28 out of 30) on a Folstein mini-mental status examination.  He was oriented to date, year, month, day, and place.  He had no problem with immediate recall testing, but on delayed recall testing could only recall one of three words he had been asked to remember.  He was able to correctly respond to attention and concentration testing.  No abnormalities in terms of delusions or hallucinations were noted to be present.  He denied any present thoughts of suicide or homicide.  The supplied diagnoses included PTSD and major depressive disorder.  A GAF score of 60 was provided.  The examiner commented that the GAF score provided indicated the presence of moderate symptoms.  He added that separate GAF scores could not be assigned for the PTSD and major depressive disorder.  

Service connection for PTSD with major depressive disorder was granted by the RO in March 2006.  A 30 percent disability evaluation was assigned, effective from August 22, 2005, pursuant to Diagnostic Code 9411.  As noted in the INTRODUCTION, the RO increased the disability evaluation assigned to the Veteran's service-connected PTSD with major depressive disorder in April 2009 to 50 percent, effect from July 12, 2006.  This portion of the claim is being remanded.

Analysis

As noted, the Veteran essentially contends that the severity of his major depression symptoms warrant the assignment of higher ratings for the respective rating periods now on appeal.  

After considering all of the evidence of record, including particularly the December 2005 VA PTSD examination, the Board finds that the Veteran's service-connected PTSD with major depressive disorder did not warrant a rating in excess of 30 percent at any time from August 22, 2005, to July 11, 2006.  

In this regard, between August 22, 2005, to July 11, 2006, the medical evidence of record fails to demonstrate that the criteria set out in 38 C.F.R. § 4.130 (Diagnostic Code 9411), and necessary for the assignment of a 50 percent (or higher) rating, had been met.  The Board finds that, although the Veteran complained of trouble sleeping, being socially isolated, having dreams of his experiences in Vietnam, and having an exaggerated startle response, the medical evidence on file for this pertinent period fails to show the presence of symptoms such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; and impaired abstract thinking.  In addition, the Veteran informed the VA examiner in December 2005 that he worked part time, three days a week, in his sales job.  

The Board is also cognizant of the GAF scores of 58, provided by a VA examiner in October and November 2005, and the GAF score of 60 provided by this same VA examiner as well as by the VA examiner who conducted the December 2005 VA PTSD examination.  The VA examiner in December 2005 had an opportunity to review the Veteran's claims file, as well as take a complete medical history and complete an examination of the Veteran.  GAF scores from 51 to 60 represents moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV.  Also, the 60 GAF scores are at the upper end of the "moderate" range, and one number away from the "some mild symptoms" range.  As indicated under 38 C.F.R. § 4.126(a), an evaluation must take into account the entire evidence of record, and, from August 22, 2005, to July 11, 2006, this evidence showed a disability level that was significantly less than that showing occupational and social impairment with reduced reliability and productivity.  

Here, the preponderance of the medical evidence on file dated from August 22, 2005, to July 11, 2006, does not rise to a level of severity necessary to find that a rating of 50 percent for the Veteran's service-connected PTSD with major depressive disorder should be assigned.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the claim, for this pertinent period, must be denied.  

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, concerning the Veteran's service-connected PTSD and major depressive disorder now on appeal, and specifically concentrating on the period of time from August 22, 2005, to July 11, 2006, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board further observes that, even if the available schedular evaluations for the disability were inadequate (which they manifestly are not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalization for his PTSD with major depressive disorder (in fact, none have been reported).  Also, his psychiatric disability did not prevent the Veteran from working.  

Therefore, the Board finds that the criteria for submission for assignment of extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) for this pertinent period are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For these reasons, the Board finds that referral of the Veteran's case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD with major depressive disorder, for the period from August 22, 2005, to July 11, 2006, is denied.  

REMAND

Concerning the claim seeking entitlement to an increased disability rating for the Veteran's service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling, from July 12, 2006, the Board observes that the Veteran was most recently afforded a VA psychiatric examination in April 2008 in connection with his claim for an increased rating for PTSD.  Based, at least in part, on the April 2008 examination findings, the Veteran's disability rating was increased from 30 to 50 percent for his service-connected PTSD with major depressive disorder, effective from July 12, 2006 (the date of his increased rating claim).  Although the Board is not required to assist claimants by remanding a claim for another examination solely because of the passage of time since an otherwise adequate examination report was prepared unless the claimant asserts that the disability in question has undergone an increase in severity since the time of the examination, the Board notes that, even though VA outpatient psychiatric records are on file dated most recently in February 2009, the April 2008 examination indeed is too old for the Board to address the "current" degree of disability associated with the PTSD with major depressive disorder.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, depending on the nature of any additional medical evidence obtained on remand, another examination may be required by an examiner who will review that additional evidence.  Therefore, in light of these factors, the Board concludes that, in this case, an additional VA PTSD examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As noted, review of the claims file shows that the most recent VA mental health treatment records on file are dated in February 2009.  This February 2009 record, a VA psychology outpatient clinic note, is shown to have been completed by Dr. B., the same physician the Veteran claimed to be treated by early month or so in December 2005.  See VA PTSD examination report.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, and while it seems reasonable to believe that the Veteran has been in receipt of regular VA psychiatric outpatient treatment since February 2009, all VA mental health treatment records dated since February 2009 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA mental health treatment records, dating from February 2009 to the present, and associate the records with the Veteran's claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Once the records requested above have been obtained, the RO/AMC should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected PTSD with major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the current severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected PTSD with major depressive disorder under the applicable rating criteria.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), a copy of this REMAND and all pertinent records in the appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.

3.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development deemed necessary, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the Veteran's claim for entitlement to an increased disability rating for service-connected PTSD with major depressive disorder, currently rated as 50 percent disabling, from July 12, 2006, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process as well as to develop additional evidence.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


